internal_revenue_service national_office technical_advice_memorandum number release date index uil nos case mis no tam-112625-00 cc ita b3 director indian tribal governments t ge itg taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend beneficiaries tribe plan amended plan minors non-competent adults tam-112625-00 trust agreement trust trustee date date date date date date date year year issues whether the beneficiaries should recognize gross_income under sec_61 of the internal_revenue_code upon the funding of the trust with per capita distributions and as income is earned on those amounts while in the trust or upon the actual distribution of amounts from the trust whether the withholding provisions of sec_3402 apply to the per capita distributions upon the funding of the trust or upon the actual distribution of amounts to the beneficiaries from the trust conclusions the beneficiaries recognize gross_income when the amounts are actually distributed from the trust thus the beneficiaries do not recognize gross_income when the per capita distributions are placed in the trust the beneficiaries also do not tam-112625-00 recognize gross_income with respect to the annual earnings_of the trust attributable to the per capita distributions until the earnings are actually distributed the withholding provisions of sec_3402 apply at the time the amounts are distributed from the trust and included in the gross_income of the beneficiaries under sec_61 facts congress enacted the indian gaming regulatory act u s c igra on date sec_3 of igra provides that the purpose of igra is to provide a statutory basis for the operation of gaming by indian tribes as a means of promoting tribal economic development self-sufficiency and strong tribal governments and to declare that the establishment of independent federal regulatory authority for gaming on indian lands and the establishment of a national indian gaming commission are necessary to meet congressional concerns regarding gaming and to protect such gaming as a means of generating tribal revenue sec_11 of igra provides that net_revenues from any class ii gaming activities conducted or licensed by any indian_tribe may be used to make per capita payments to members of the indian_tribe only if a the indian_tribe has prepared a plan to allocate revenues to uses authorized by sec_11 b the plan is approved by the secretary of the interior as adequate particularly with respect to the uses described in clause i or iii of paragraph b c the interests of minors and other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved and the per capita payments are disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the health education or welfare of the minor or other legally incompetent person under a plan approved by the secretary and the governing body of the indian_tribe and d the per capita payments are subject_to federal taxation and tribes notify members of such tax_liability when payments are made on date the tribe’s general council adopted and approved the plan the plan was submitted to the department of the interior and on date the bureau of indian affairs bia area director approved the plan pursuant to provisions of igra and tam-112625-00 the guidelines to govern the review and approval of per capita distribution plans issued by the department of the interior on date guidelines the plan provided for the tribe's use of the net_revenues which it had received and would receive from its tribal gaming activities under the plan net gaming revenues would be allocated and used only for specific purposes including to provide for the general welfare of the tribe and its members in the form of per capita payments to all tribal members the plan contained specific provisions policies and limitations relating to per capita payments which are summarized as follows eligibility all officially enrolled members of the tribe all persons eligible to vote in the last tribal council election and all others including minors recognized as eligible to be enrolled as members of the tribe are eligible to receive per capita payments prior to each per capita distribution a complete list of all eligible persons is prepared by the enrollment committee deductions any debt owed to the tribe by an eligible_person is to be deducted from per capita payments until the debt is paid in full notice regarding federal tax_liability every per capita check will be accompanied by a notice that under sec_11 of igra the payment is subject_to federal_income_tax and it is the recipient's duty to report the income and pay any_tax due on it the tribe will issue a form_1099 to each recipient and file a copy with the service upon request by the member the tribe will withhold tax from the member's check and remit it to the u s treasury to that member's credit method of payment to competent adults all such payments to those who are legally competent and at least years of age on the date of the proposed distribution will be made by a check payable to the competent adult in the name on the list of eligible persons prepared by the enrollment committee method of payment for the benefit of non-competent adults and minors minors and non-competent adults will not receive checks for per capita payments in the same manner as competent adults instead the parent or legal guardian of a minor or non-competent adult may apply in writing either before or after any proposed distribution to the tribal council for all or such portion of that person's per capita distribution the application must include a proposed budget of how the requested amount will be used for the health education or welfare of the minor or non-competent adult the tribal council will act on the application and provide a written explanation of its decision after a payment is made on behalf of a minor or non-competent adult the parent or guardian is not eligible to receive another payment until and unless the tribal council receives an tam-112625-00 accounting of how the payment was spent supported by receipts or other written evidence together with a description of any differences between the proposed uses and the actual uses those who receive such checks will also receive a notice regarding federal tax_liability policy regarding payments for the benefit of non-competent adults and minors the tribe’s goal is that subject_to reasonable expenses for health education or welfare as much as possible of a minor or non-competent adult’s per capita entitlement will be available to be paid directly to them when they become adults or cease to be incompetent until then all such unpaid entitlements will be separately accounted for with an annual written_statement to the minor or non- competent adult’s parent or guardian showing all approved expenditures interest earned and total balance all such funds will be held in a separate insured account not spent for any other purposes and bear interest until paid directly to the minor upon their reaching age or to the non-competent adult when they cease to be incompetent at that time a check will be issued directly to the individual entitled to the payment for the balance then due including interest to receive such a check s the recipient must sign a receipt for it and will receive a notice regarding tax_liability between date and date the tribe’s general council adopted and approved an amended plan the amended plan was submitted to the department of the interior and on date the bia area director approved the amended plan pursuant to provisions of igra and the guidelines the plan was amended by the tribe's general council because the tribe had received larger than anticipated gaming revenues and sought to protect minors from the tax and other undesirable consequences of having their entire accumulated distributions plus interest distributed to them in one lump sum when they reach their eighteenth birthday the amended plan modified the initial plan in several ways first the amended plan changed the lump-sum payment of principal and interest due on the minor's eighteenth birthday to a series of payments beginning on the minor's eighteenth birthday and ending on his or her thirtieth birthday second the amended plan provided that if a minor dies before reaching his or her eighteenth birthday the accrued principal and interest belonging to the minor will be paid in a lump sum to the minor's parent or guardian third the amended plan provides that a minor's parents or guardians can direct the investment of amounts in the minor's account the amended plan did not change the provisions regarding per capita payments to non-competent adults summarized below are the modifications to the plan regarding payments to minors that were added in the amended plan tam-112625-00 method of payment of accrued principal and interest to those who reach their eighteenth birthdays when a minor who is otherwise eligible to receive per capita payments but who has not yet received all those payments because they have not yet reached their eighteenth birthday becomes eighteen payments of all unpaid accrued principal and interest otherwise due in addition to that person's regular distributions will be made subject_to the availability of funds due to such person in annual installments commencing at age eighteen and ending at age thirty by which time the entire unpaid accrued principal and interest otherwise due will have been paid the amounts paid will be increased but never decreased for increases in the cost of living each year federal_income_tax of will automatically be withheld and paid to the internal_revenue_service and a form_1099 will be issued if a minor dies before reaching his or her eighteenth birthday the accrued principal and interest belonging to said deceased minor will be paid in one lump sum subject_to_withholding for federal_income_tax to the parent or legal guardian of the minor if the payments made under this section are insufficient to adequately provide for the health education and welfare of a tribal member who has reached eighteen that person may apply to the tribal council which may increase the payments otherwise due to receive such a check s the recipient must sign a receipt for it and will receive a notice regarding tax_liability to the extent provided in the trust agreement between the tribe and the trustee the parent or guardian of a minor who is accruing principal and interest may direct the investments made by the trustee on behalf of the minor on date the tribal chairman and the trustee executed the trust agreement creating the trust the preamble to the trust agreement provides that the amended plan requires that allocations of per capita distributions to the beneficiaries not be distributed immediately but be retained by the tribe for future distribution to such members or their parents legal guardians or conservators in accordance with the terms of the amended plan the amount and timing of per capita distributions to which the we note that the amended plan provides that federal_income_tax of percent will be withheld the amended plan was approved by the bia area director on date and the income_tax_withholding requirement of sec_3402 is effective for payments made after date accordingly beginning with any withholding required should be computed in accordance with the tables updated annually by the internal_revenue_service tam-112625-00 beneficiaries are entitled are specified in the amended plan the tribe wishes to establish the trust and to transfer to the trust assets which shall be held therein subject_to the tribe’s creditors in the event of the tribe’s insolvency until paid to the beneficiaries in such manner and at such times as specified in the amended plan and it is the intention of the tribe that the trust shall constitute an unfunded arrangement and that contributions to the trust shall provide the tribe with a source of funds to meet its obligations to the beneficiaries under the amended plan sec_1 of the trust agreement provides that the trust is irrevocable sec_1 of the trust agreement provides that the principal of the trust and any earnings thereon shall be held separate and apart from other funds of the tribe and shall be used exclusively for the uses and purposes of the beneficiaries and general creditors subject_to the conditions stated in the trust agreement the beneficiaries shall have no preferred claim on or any beneficial_ownership interest in any assets of the trust any rights created under the amended plan and the trust agreement shall be mere unsecured contractual rights of the beneficiaries against the tribe any assets held by the trust will be subject_to the claims of the tribe’s general creditors to the extent provided under applicable federal and state law in the event of insolvency as defined in sec_3 of the trust agreement sec_3 of the trust agreement provides that the trustee shall cease making distributions to the trust beneficiaries if the tribe is insolvent the tribe shall be considered insolvent for purposes of the trust agreement if i the tribe is unable to pay its debts as they become due or ii the tribe is subject_to a pending proceeding as a debtor under the united_states bankruptcy code to the extent provided therein sec_3 of the trust agreement provides that at all times during the continuance of the trust the principal and income of the trust shall be subject_to claims of general creditors of the tribe as set forth in the trust agreement and to the extent provided by applicable federal and state law sec_3 of the trust agreement provides that if at any time the trustee has determined that the tribe is insolvent the trustee shall discontinue making distributions to the trust beneficiaries and shall hold the trust assets for the benefit of the tribe’s general creditors to the extent of their interest under applicable federal and state law nothing in the trust agreement shall in any way diminish any rights of the although permitted by the amended plan the trust agreement does not contain a provision allowing the parent or guardian of a minor or non-competent adult to direct investments instead sec_5 of the trust agreement provides that the trustee shall invest the amounts in the trust under the direction of the tribe or by any trust_beneficiary who is an adult tam-112625-00 trust beneficiaries to pursue their rights as general creditors of the tribe with respect to amounts due under the amended plan or otherwise unlike the trust agreement the amended plan does not include any provisions that would allow for the assets of the trust to be paid to creditors of the tribe if the tribe becomes insolvent the agent’s statement of facts in the request for technical_advice indicates that although the plan and amended plan were approved by the bia area director there is no evidence the trust agreement was either submitted to or reviewed by the national indian gaming commission or the area director of the bia neither the tribal council nor the general council of the tribe voted to approve the specific provisions of the trust agreement the tribe earned revenues from class ii gaming activities during year through year the years at issue in each of these years the tribe transferred per capita distributions due beneficiaries to the trust pursuant to the amended plan the trustee has held these funds in a single pooled account but has separately accounted for the contributions made for each beneficiary each year the trustee has provided a written_statement reporting approved expenditures earnings and balances held in the trust to the parent s or guardian s of each trust_beneficiary as required under the plan and amended plan no beneficiaries of the trust have died since its inception and there have been no non-minor incompetent beneficiaries of the trust none of the per capita distributions or interest earned thereon were reported as income by the trust beneficiaries in year through year and the tribe did not issue any form 1099's to the trust beneficiaries for per capita distributions made to the trust on their behalf law and analysis sec_61 of the code defines gross_income as income from whatever source derived sec_451 and sec_1_451-1 of the income_tax regulations provide generally that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting however in a meeting held on date representatives of the bia informed members of this office that even if approval of the plan and the amended plan was given without a specific review of the terms of the trust agreement the bia would not overturn the original approval of the plan and the amended plan accordingly our analysis assumes that all provisions of the trust agreement are valid and are not inconsistent with any provisions of igra including the provision in sec_11 which requires that the interests of minors and other legally incompetent persons entitled to receive per capita payments be protected and preserved tam-112625-00 under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions the doctrine_of constructive receipt requires a cash_basis taxpayer to recognize income when the taxpayer has an unqualified right to receive immediate payment 169_f2d_483 1st cir 13_tc_178 in this case the trust’s beneficiaries are not in constructive receipt of funds placed in the trust because they do not have an unqualified right to receive immediate payment of either the funds transferred to the trust or income earned by the trust the tribe placed the per capita distributions directly into the trust and a beneficiary cannot receive any distributions from the trust prior to reaching his or her eighteenth birthday or receiving approval of the tribal council of an application submitted by the beneficiary’s parent or legal guardian in addition to the doctrine_of constructive receipt the facts of the case must be analyzed under the economic_benefit_doctrine pursuant to which a taxpayer must include in gross_income any economic or financial benefit derived from the absolute right to income in the form of a fund that has been irrevocably set_aside for him in trust and is beyond the reach of the payor’s creditors for example in sproull v commissioner 51_tc_244 aff’d per curiam 194_f2d_541 6th cir the court held that the amount placed in trust to be paid out to the taxpayer in later years conferred an economic benefit on the petitioner in the year the trust was funded in that case the taxpayer a corporation president voluntarily decreased his compensation in a later year when the corporation was sound financially a_trust was set up by the board_of directors for the benefit of the taxpayer in determining that funding the trust conferred an economic benefit on the taxpayer in the year the trust was established the court noted that the employer had relinquished all control the taxpayer had an absolute right to the funds that were place in trust and were to be applied for his sole benefit the taxpayer’s right to the funds was not contingent there were no restrictions on the taxpayer’s right to assign or otherwise dispose_of his interest and the funds were beyond the reach of the employer’s creditors the economic_benefit_doctrine has also been applied to require inclusion in income of prize winnings when they are irrevocably placed in a fund to be paid to the winner at a later date see 64_tc_245 67_tc_814 revrul_62_74 1962_1_cb_68 revrul_67_203 1967_1_cb_105 revrul_83_25 1983_1_cb_116 holds that a minor received the economic benefit of a_trust when it was established by court order to receive damages awarded to the minor as a result of a personal injury suit under the terms of the trust the trustee tam-112625-00 was authorized to distribute funds necessary for the health education support or maintenance of the minor the trust was not subject_to revocation by the minor but was subject_to amendment modification or revocation by the court the trust was to terminate upon the minor reaching the age of at which time the trust would distribute all of its property to him if the minor died before reaching the age of the trust property would pass to the minor’s estate the economic_benefit_doctrine does not apply where the beneficiary’s ability to obtain trust amounts are subject_to a future condition or forfeiture for example the court in 277_f2d_413 6th cir held that the taxpayer did not receive an economic benefit from a_trust established by his employer since the taxpayer was restricted by the terms of the trust from exercising any dominion over the funds in the instant case sec_1 of the trust agreement provides the beneficiaries shall have no preferred claim on or any beneficial_ownership interest in any assets of the trust any rights created under the amended plan and the trust agreement shall be mere unsecured contractual rights of the beneficiaries against the tribe any assets held by the trust will be subject_to the claims of the tribe’s general creditors to the extent provided under applicable federal and state law in the event of the tribe’s insolvency thus the beneficiaries will not receive an economic benefit requiring inclusion of amounts in income upon the funding of the trust or as income is earned on amounts in the trust instead the accumulated per capita distributions and the related_income are taxable to the beneficiaries upon actual receipt of distributions from the trust sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor tam-112625-00 because the principal and income of the trust may be applied in discharge of legal obligations of the tribe the tribe is treated as the owner of the trust under sec_677 accordingly the annual earnings_of the trust are not gross_income of the beneficiaries the tribe which is not subject_to federal_income_tax shall not be subject_to federal_income_tax on the income of the trust revrul_94_16 1994_1_cb_19 revrul_67_284 1967_2_cb_55 sec_3402 provides that every person including an indian_tribe making a payment to a member of an indian_tribe from the net_revenues of any class ii or class iii gaming activity conducted or licensed by such tribe shall deduct and withhold from such payment a tax in an amount equal to such payment’s proportionate share of the annualized_tax this provision is effective for payments made after date although sec_3402 does not contain provisions regarding the timing of the withholding requirement the legislative_history in setting forth congress’ reasons for adding sec_3402 to the code provides some guidance while indian tribes may distribute net_revenues from gaming activities to tribal members as per capita distributions these distributions are taxable to the tribal members as the legislative_history explains establishing withholding on such payments will more closely match estimated_tax payments to ultimate tax_liability for some tribal members this change may eliminate the need to make quarterly estimated_tax payments for others it will reduce the likelihood that they will face penalties for underpayment_of_tax at the time of tax filing h_r rep no 103d cong 2d sess pt pincite the idea in enacting sec_3402 was to collect income taxes on taxable payments at the payment source in order to more closely match estimated_tax payments to ultimate tax_liability withholding income_tax from payments that will not result in tax_liability for the year does not comport with the congressional intent rather income_tax should be withheld in the year in which the per capita distributions are includible in gross_income under sec_61 thus the sec_3402 withholding requirement applies at the time amounts are distributed from the trust rather than upon the funding of the trust a copy of this technical_advice_memorandum is to be given to the tribe sec_6110 provides that it may not be used or cited as precedent
